TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00224-CV



                                     Shirley Klein, Appellant

                                                  v.

                                 Wells Fargo Bank, NA, Appellee


         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 15-1893-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                               M EM O R A N D U M O P I N I O N


               Appellant’s brief was due on July 18, 2016. On July 26, 2016, this Court notified

appellant that her brief was overdue and that a failure to respond by August 5, 2016, would result

in the dismissal of this appeal for want of prosecution. To date, appellant has not filed a brief or a

motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution. See Tex.

R. App. P. 38.8(a), 42.3(b).



                                               __________________________________________
                                               Cindy Olson Bourland, Justice

Before Justices Goodwin, Field, and Bourland

Dismissed for Want of Prosecution

Filed: September 2, 2016